IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,867-01


                        EX PARTE CORY DALE MORGAN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 12-1212-K368A IN THE 368TH DISTRICT COURT
                          FROM WILLIAMSON COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to distribute four grams or more but less than 200 grams of methamphetamine and was

sentenced to twenty years’ incarceration. There was no direct appeal.

        Applicant contends, inter alia, that he agreed to plead guilty to the drug offense with an

affirmative deadly weapon finding instead of pleading guilty to it with a finding it was committed

in a drug-free zone. See TEX . CODE CRIM . PROC. art. 42.12 § 3g(a)(2); CONTROLLED SUBSTANCES

ACT § 481.134(c). He states that his decision was based on trial counsel’s advice that he would be
                                                                                                      2

eligible for parole consideration earlier with a deadly-weapon finding than with a drug-free-zone

finding. See TEX . GOV ’T CODE §§ 508.145(d)(1), (e). He argues that the advice was incorrect and

that his plea was therefore involuntary. See Strickland v. Washington, 466 U.S. 668, 687 (1984); Ex

Parte Moussazadeh, 361 S.W.3d 684 (Tex. Crim. App. 2012).

        Counsel has supplied an affidavit, which details the advice he gave Applicant. It remains

unclear to this Court, however, whether counsel’s advice to Applicant regarding when Applicant

would become parole eligible under each plea-deal scenario was correct. We order that this

application be filed and set for submission to determine whether Applicant’s guilty plea was

involuntary due to receiving incorrect parole eligibility advice. The parties shall brief the issues.

        The trial court shall determine whether Applicant is indigent. If Applicant is indigent and

desires to be represented by counsel, the trial court shall appoint an attorney to represent Applicant.

TEX . CODE CRIM . PROC. art 26.04. The trial court shall send to this Court, within 60 days of the date

of this order, a supplemental transcript containing either the order appointing counsel or a statement

that Applicant is not indigent. All briefs shall be filed with this Court within 120 days of the date

of this order.



Filed: January 27, 2016

Do not publish